Citation Nr: 1011733	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-15 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral toe 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  At worst, the Veteran's service-connected bilateral 
hearing loss was manifested by an average pure tone threshold 
in the right ear of 50 decibels and 46 decibels in the left 
ear, with speech recognition ability of 80 in the right ear 
and 84 percent in the left ear.

2.  There is no competent evidence of record showing that 
tinnitus was incurred in service.

3.  Onychomycosis had its onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2009).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  Onychomycosis was incurred as a result of the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, and to resolve any doubt regarding the extent 
of the disability in the veteran's favor.  38 C.F.R. §§  4.2, 
4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In December 2005, the RO granted service connection for the 
Veteran's bilateral hearing loss and assigned a 
noncompensable disability rating.  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.

In connection with his claim for bilateral hearing loss, the 
Veteran was afforded VA audiological examinations.  During 
the September 2005 VA examination, the Veteran stated the he 
finds it difficult to understand conversations at times.  On 
audiometric testing, the Veteran's right ear average pure 
tone threshold was 45, the left ear average pure tone 
threshold was 48, and speech recognition ability was 92 in 
the right ear and 88 percent in the left ear.  The Veteran 
was diagnosed as having bilateral mild to severe 
sensorineural hearing loss.

During the February 2008 VA examination, the Veteran reported 
difficulty in "most listening situations."  On audiometric 
testing, the Veteran's right ear average pure tone threshold 
was 50, the left ear average pure tone threshold was 46, and 
speech recognition ability was 80 in the right ear and 84 
percent in the left ear.  The Veteran was again diagnosed as 
having bilateral mild to severe sensorineural hearing loss.

In June 2007, the Veteran underwent a VA audiological consult 
to be fitted for hearing aids.  His chief complaint was that 
he doesn't hear well and doesn't "hear with telephone."  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
55
80
LEFT
35
40
45
55
65

The calculated average pure tone thresholds for the results 
of the June 2007 evaluation were 50 for the right ear and 48 
for the left ear.  Speech recognition ability was 84 in both 
ears.  

In this case, applying the results of the VA audiological 
examinations to Table VI yielded a Roman numeral value of I 
for the right ear and a II for the left ear for the September 
2005 examination results and a Roman numeral value of IV for 
the right ear and a II for the left ear for the February 2008 
examination results.  Furthermore, applying the results of 
the June 2007 VA audiological evaluation to Table VI yielded 
a Roman numeral value of II for both ears.  Applying these 
values from both examinations to Table VII, the Board finds 
that the Veteran's bilateral hearing loss is evaluated as 0 
percent disabling.  Simply stated, the results do not provide 
a basis to grant a higher disability rating.

An exceptional pattern of hearing impairment has not been 
demonstrated; therefore, the provisions of 38 C.F.R. § 4.86 
are inapplicable for that portion of the rating period on 
appeal.  

Although the VA examinations of record show that the Veteran 
clearly has hearing loss, the audiometric test results do not 
support entitlement to an increased evaluation for bilateral 
hearing impairment for either time period.  The Board has 
reviewed all the medical records in the claims file and found 
that there is no evidence related to hearing loss that 
supports a higher rating.

The VA audiological examiners addressed the functional effect 
of the Veteran's hearing loss by noting that he experienced 
difficulty in "most listening situations," with 
conversations and when on the telephone.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007). 

A VA audiologist must fully describe the functional effects 
caused by a hearing disability in the final report of the 
examination to facilitate determinations regarding 
extraschedular consideration.  Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  The Veteran himself does not elaborate on 
any further functional impairment caused by his bilateral 
hearing loss not captured by the examinations.  

The Veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

A.  Tinnitus

Post-service medical treatment records show that the Veteran 
had been diagnosed as having tinnitus.  Therefore, the first 
requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

Tinnitus is a condition under case law, where lay observation 
has been found to be competent as to the presence of the 
disability, that is, tinnitus is capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Although the 
Veteran is competent to declare that he has tinnitus, he is 
not competent to provide a medical nexus opinion between his 
tinnitus and an event of service origin.  

Service treatment records are silent for any findings or 
treatment of an ear disorder and separation examination found 
the Veteran's ears to be normal.

In connection with the Veteran's claim, he was afforded a VA 
examination in September 2005.  The Veteran described his 
tinnitus as a soft whistling sound that was intermittent and 
more in the left ear than the right.  He also stated that the 
sound was evident only when he changed altitude while driving 
or flying and during temperature changes.  He was able to 
relieve the sound with a Valsalva maneuver.  The Veteran's 
claimed tinnitus had reportedly been present for about 5 or 6 
years.  Following a physical examination, the examiner found 
that based on the subjective description of tinnitus, the 
cause of the whistling sound was eustachian tube dysfunction.  
The examiner based this finding on the Veteran's report of 
the trigger of altitude change and being able to relieve the 
sound by performing a Valsalva, which equalizes the pressure 
in the middle ear.  A subsequent VA examination in February 
2008 noted that the onset was in approximately 1999-2000 and 
stated that the September 2005 opinion still stood.

The evidence of record shows that the Veteran did not observe 
any symptoms associated with tinnitus until about 30 years 
following service.  The time lapse between service and any 
documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Furthermore, the September 2005 examiner opined that the 
reported tinnitus was not due to noise exposure, but to 
eustachian tube dysfunction.  As the opinion was based upon 
review of the claims file and a physical examination, it is 
found to be persuasive.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The Veteran's representative argued that 
the opinion was inadequate because the examiner did not 
provide a rationale.  The Board finds the opinion adequate 
because the examiner did include a rationale:  that the sound 
was triggered by altitude change and the Veteran was able to 
relieve the sound by equalizing pressure in the middle ear.  
Although the Veteran did have military noise exposure during 
service, the VA examiner's opinion shows that there is no 
link between his claimed tinnitus and noise exposure.  In 
addition, there is no competent medical evidence of record 
showing that the Veteran's eustachian tube dysfunction had 
its onset during active service or is related to any in-
service disease or injury.  VA medical treatment records make 
no mention of any link between this condition and service.  

In sum, there is no record of a diagnosis of tinnitus for 
many years following service, and there is no competent 
medical evidence showing that tinnitus is related to service.  
Consequently, the Board must find that the preponderance of 
evidence is against the claim; the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet.App. at 49.  

B.  Bilateral toe condition

In this case, post-service medical treatment records show 
that the Veteran had been diagnosed as having onychomycosis 
and degenerative joint disease at the first interphalangeal 
joints of both first toes.  Therefore, the first requirement 
for service connection for this claim, the existence of a 
current disability, has been met.  See Hickson, 12 Vet. App. 
at 253.  

After a careful review of the record, the Board finds that 
the evidence supports the Veteran's claim of entitlement to 
service connection for onychomycosis.  

Service treatment records dated in April 1968 show treatment 
for onychomycosis in both hallux nails.  A May 1968 podiatry 
clinic note indicated that the Veteran's dressing for the 
right toe was changed.  Separation examination reported no 
abnormalities of the toes.    

Following service, the Veteran began receiving VA treatment 
for onychomycosis in May 2005.  The Veteran was found to have 
onychomycosis with what appeared to be an attempt to remove 
the big toenails many years ago, which was causing him pain 
at that time.  

The Veteran was afforded a VA examination in February 2008 in 
connection with this claim.  The Veteran reported having 
ingrown nails removed on both sides while in the military.  
He stated that he did not have any problems for many years 
until the last three or four years when they began throbbing.  
He complained of getting recurrent ingrown nails and was able 
to walk only two or three blocks before his toes would begin 
throbbing.  On physical examination, the Veteran's toes were 
found to have very short, misshapen and slightly discolored 
nails.  The tips of both great toes were slightly swollen 
with some increased erythema and tenderness to palpation.  X-
rays revealed moderate degenerative joint disease of the 
first interphalangeal joints bilaterally.  The Veteran was 
diagnosed as having fungal infection in the bilateral first 
toenails with moderate degenerative joint disease at the 
first interphalangeal joints of both first toes.  The 
examiner opined that it was unlikely that the Veteran's 
ingrown toenails contributed to the moderate arthritic 
changes and it was also unlikely that the ingrown nails 
contributed to the current fungal infection.

In correspondence of record dated May 2006, the Veteran 
stated that he had surgery on his toes in 1968.  Through the 
years, the toe condition that began during service continued 
to cause his problems.  He self-medicated for many years as 
he did not have insurance to cover medical care until 2005, 
when he could not take the pain anymore.  At that time, he 
was informed that he could seek treatment at the VA medical 
center.  Since 2005, he had received ongoing treatment for 
his bilateral toe condition.  He asserted that this toe 
condition began in service and continued through the years 
since that time.

The Board finds that the preponderance of the evidence of 
record supports a finding that service connection is 
warranted for onychomycosis.  Service treatment records show 
that the Veteran was diagnosed and treated for onychomycosis 
of both first toes.  As previously stated, post-service 
treatment records reveal that the Veteran currently suffers 
from onychomycosis of all toes.  Finally, the Veteran 
reported that the toe condition that began in service 
continued following service and he self-medicated for many 
years before seeking treatment in 2005.  The Veteran is 
competent to report such an observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the post-
service treatment records support this statement showing that 
his first VA treatment for his toes began in 2005.

The Board notes that the February 2008 VA examiner opined 
that it was unlikely that the Veteran's ingrown toenails 
contributed to the moderate arthritic changes and it was also 
unlikely that the ingrown nails contributed to the current 
fungal infection.  The examiner did not address the Veteran's 
inservice diagnosis of onychomycosis.  Therefore, this 
opinion does not preclude service connection for 
onychomycosis.  

The February 2008 opinion, however, does support a finding 
that service connection is not warranted for the Veteran's 
current degenerative joint disease of the first 
interphalangeal joints of both first toes.  Although service 
treatment records do not show that the Veteran had ingrown 
toenails during service, the Veteran is competent to report 
such an observation.  See Barr, 21 Vet. App. 303.  The 
examiner provided a definitive opinion that it was unlikely 
that the inservice ingrown toenails contributed to the 
moderate arthritic changes.  As the examiner provided 
rationale and cited to specific evidence in the file as 
support for his opinion, it is found to be persuasive.  See 
Prejean, 13 Vet. App. at 448-9.  


In addition, the first diagnosis of degenerative joint 
disease of the first interphalangeal joints bilaterally was 
during the February 2008 VA examination, about 38 years 
following service.  The time lapse between service and any 
documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson, 230 F.3d at 1330.  
Finally, as there is no competent medical evidence of record 
showing that the Veteran's degenerative joint disease of the 
first interphalangeal joints had its onset during active 
service or is related to any in-service disease or injury, 
service connection is not warranted for this particular 
disability of the toes.  

In sum, in light of the inservice treatment of onychomycosis, 
the Veteran's credible history, and the current diagnosis of 
onychomycosis, the preponderance of the evidence shows that 
the Veteran's current onychomycosis is related to service.  
Accordingly, service connection is warranted specifically for 
onychomycosis.  

III.  Notice and Assistance

As an initial matter, the Board notes that the duty to notify 
and assist has been met to the extent necessary to grant the 
claim for service connection for onychomycosis.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no 
prejudice to the Veteran in deciding his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Regarding the claim for service connection for tinnitus, the 
RO provided the appellant pre-adjudication notice by a letter 
dated in June 2005.  Although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess, 19 
Vet. App. at 473.

In cases such as the initial rating for hearing loss, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of May 10, 2005, the date of 
his claim, and a noncompensable rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.


ORDER

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.

Service connection for onychomycosis is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


